PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/835,897
Filing Date: 31 Mar 2020
Appellant(s): Raring et al.



__________________
Kelvin B. Catmull
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 22, 2021 and its supplement filed on January 10, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

         Regarding the terminal disclaimers approved on Sep 7, 2021, it removes the non-statutory double patenting rejections. 
               

           On page 7 of the Appeal Brief the appellant argues claim 21, for the combination of Abu-Ageel with Manni referring to the office action pages 13-14. The appellant argues the motivational statement for the combination that was based on Manni [0044] and argues that [0044] does not teach the limitation for which Manni was combined for teaching. The examiner respectfully disagrees, because the examiner had already established the limitation that Abu-Ageel does not teach; and also provided step by step mapping using the citations [0023] , [0032], [0038], [0044], [0006] with explanation of the mapping. Thus, when the motivational statement was stated, it was to show the benefit one of ordinary skill in the art finds in combining Manni; this motivation could either be taken from Manni’s teaching as stated in [0044] or from what is readily apparent to one of ordinary skill in the art. The examiner stated the benefit of the combination based on [0044] which teaches “beneficial effect in causing a spatial light modulator such as LCD or LCOS causes images with a high efficiency contrast”. This benefit is applicable to all of the Manni configuration. 
              The appellant then attacks the main reference Abu-Ageel trying to show [0126] and [0077] does not separately direct blue light and another light (e.g. Green or Red) to LCOS device; and concludes that means it would not have been obvious, without a change in principal of operation of Abu-Ageel. The examiner respectfully disagrees, because the principal of operation is to provide RGB light that is projected using some kind of special light modulator such as LCOS, LCD, etc. Thus, Abu-Ageel provides that the RGB light could be first combined and modulated by one LCOS modulator, and the combination further adds the embodiment for which each color could be modulated by a different LCOS and then combined.  These different embodiments would allow for different design benefits such as a tradeoff between saving space and cost to use one LCOS instead of three, or a different benefit can be gained in using three LCOS for better accuracy and contrast, or other design considerations as tradeoffs. Thus, multiple embodiments do not change the principal of operation, it adds to the versatility of the combination to provide both embodiments.
                    The arguments on page 8 for claim 30, are based on the same line of reasoning already responded in claim 21 above, except that it refers to office action page 17 for claim 30.
                    The arguments on page 9 for claim 37, are based on the same line of reasoning already responded in claim 21 above, except that it refers to office action pages 28-29 for claim 37, and the combination is with Bietry for which the examiner had already established the missing limitation is met by Bietry para [0018, 19], [0060 – 62], Fig 3. The examiner had already met the limitation prior to the statement of the motivation, and as already noted for claim 21. The motivational statement is from Bietry [0019] to provide the purpose of the benefit in the combination of Bietry which is stated using [0019] as “cost effective simple manner at the brightness levels needed for a high-end projection system”. Thus, the limitation was already met as mapped with several citations and explanations, and this motivation benefit in the combination is applicable to all those citations that met the limitation. 
             Regarding the argument for principal of operation being changed, the examiner respectfully disagrees, because the principal of operation is to provide RGB light that is projected using some kind of special light modulator such as LCOS, LCD, etc. as Abu-Ageel provides and the combination with Bietry does not change this principal of operation.

                    The arguments on page 10 for claim 47, are based on the same line of reasoning already responded in claim 21 above, except that it refers to office action page 22-23 for claim 47 also using Manni for combination.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
Conferees:
/BRIAN P YENKE/Primary Examiner, Art Unit 2422 

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.